05/23/2019
                IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE
                                   March 7, 2019 Session

                LUCAS D. BOTTORFF ET AL. V. ANNE A. SEARS

                Appeal from the Circuit Court for Williamson County
              Nos. 2018-185, 217CV3155     James G. Martin, III, Judge


                              No. M2018-01232-COA-R3-CV


After the administrator of an estate obtained a judgment vesting title to real property in
the estate, the administrator filed a detainer summons against the decedent’s daughter in
general sessions court seeking possession of the property. The general sessions court
determined that the estate was entitled to possession of the property, and the decedent’s
daughter appealed to the circuit court. The circuit court granted possession of the
property to the estate and ordered the decedent’s daughter to vacate the premises within
thirty days. The decedent’s daughter appealed, and we affirm the trial court’s judgment.

    Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

ANDY D. BENNETT, J., delivered the opinion of the Court, in which FRANK G. CLEMENT,
JR., P.J., M.S., and W. NEAL MCBRAYER, J., joined.

Anne A. Sears, Franklin, Tennessee, pro se.

Lucas D. Bottorff, Brentwood, Tennessee, pro se.

                                           OPINION

                         FACTUAL AND PROCEDURAL BACKGROUND

       Anne A. Sears resided with her mother, Sally Sears (“Decedent”), at 1019
Boxwood Drive, Franklin, Tennessee (the “Boxwood Property”) for approximately
twelve years. Following Decedent’s death in July 2016, Ms. Sears continued living at the
Boxwood Property, and a dispute arose between Decedent’s estate and Ms. Sears
regarding ownership of the property.1 The administrator of the estate, Lucas D. Bottorff,

1
  Ms. Sears claimed that Decedent transferred title to the Boxwood Property to her in exchange for
caregiving services Ms. Sears provided to Decedent.
filed suit against Ms. Sears in the chancery court for Williamson County on December 7,
2016, seeking to recoup certain assets allegedly belonging to the estate, including the
Boxwood Property. After hearing the matter, the chancery court entered an order on May
31, 2017, vesting title to the Boxwood Property in the estate.2 Ms. Sears appealed the
chancery court’s judgment and continued living at the Boxwood Property.

       On November 13, 2017, while Ms. Sears’s appeal of the chancery court’s decision
was still pending,3 Mr. Bottorff initiated this lawsuit by filing a detainer summons in the
general sessions court for Williamson County seeking possession of the Boxwood
Property. In an order entered on April 16, 2018, the general sessions court found that Ms.
Sears had failed to obtain a stay of the chancery court’s judgment, granted possession of
the Boxwood Property to the estate, and ordered Ms. Sears to vacate the premises within
ten days. Ms. Sears appealed the general sessions court’s decision to the circuit court for
Williamson County. The circuit court heard the matter on May 25, 2018, and in an order
entered on June 7, 2018, granted possession of the Boxwood Property to the estate. The
court then ordered Ms. Sears to vacate the property within thirty days. Ms. Sears
appealed.

                                       STANDARD OF REVIEW

       The only issue on appeal involves the subject matter jurisdiction of the general
sessions court and the circuit court.4 Subject matter jurisdiction concerns a court’s
authority to adjudicate a particular case or controversy. Northland Ins. Co. v. State, 33
S.W.3d 727, 729 (Tenn. 2000). A court obtains subject matter jurisdiction from either a
statute or a constitutional provision. First Am. Trust Co. v. Franklin-Murray Dev. Co.,
L.P., 59 S.W.3d 135, 140 (Tenn. Ct. App. 2001). It cannot be conferred on a court by the
conduct or agreement of the parties. Staats v. McKinnon, 206 S.W.3d 532, 542 (Tenn.
Ct. App. 2006). A judgment entered by a court lacking subject matter jurisdiction is
void. First Am. Trust Co., 59 S.W.3d at 141. Therefore, we must vacate a trial court’s
judgment and dismiss the case if we determine the court lacked subject matter
jurisdiction. Id.


2
  The chancery court concluded that Ms. Sears breached a fiduciary duty she owed to Decedent by
transferring title to the Boxwood Property to herself by using her authority as Decedent’s attorney-in-fact
pursuant to a power of attorney. Bottorff v. Sears, No. M2017-01363-COA-R3-CV, 2018 WL 3574745, at
*1 (Tenn. Ct. App. July 25, 2018) (perm. app. denied Tenn. Dec. 6, 2018). Thus, the chancery court
declared the quit claim deed transferring title to Ms. Sears void ab initio. Id.
3
 This Court affirmed the chancery court’s judgment on July 25, 2018. Bottorff, 2018 WL 3574745, at *7.
On January 7, 2019, the Tennessee Supreme Court entered an order recalling the mandate pending Ms.
Sears’s appeal to the United States Supreme Court.
4
  In his appellate brief, Mr. Bottorff asserted a mootness argument, but he abandoned it during oral
argument.
                                                   -2-
       Whether a court has subject matter jurisdiction “depends on the nature of the cause
of action and the relief sought.” Id. at 140. If a court’s subject matter jurisdiction is
challenged, the first step is to “ascertain the nature or gravamen of the case.” Staats, 206
S.W.3d at 542. Second, the court must “determine whether the Tennessee Constitution,
the General Assembly, or the common law have conferred on it the power to adjudicate
cases of that sort.” Id. A determination regarding the existence of subject matter
jurisdiction presents a question of law that we review de novo without a presumption of
correctness. Redwing v. Catholic Bishop for the Diocese of Memphis, 363 S.W.3d 436,
446 (Tenn. 2012).

                                         ANALYSIS

        As a preliminary matter, we note that Ms. Sears is a pro se litigant. This court has
stated the following principles about pro se litigants:

       Parties who decide to represent themselves are entitled to fair and equal
       treatment by the courts. The courts should take into account that many pro
       se litigants have no legal training and little familiarity with the judicial
       system. However, the courts must also be mindful of the boundary between
       fairness to a pro se litigant and unfairness to the pro se litigant’s adversary.
       Thus, the courts must not excuse pro se litigants from complying with the
       same substantive and procedural rules that represented parties are expected
       to observe.

Young v. Barrow, 130 S.W.3d 59, 62-63 (Tenn. Ct. App. 2003) (citations omitted); see
also Hessmer v. Hessmer, 138 S.W.3d 901, 903 (Tenn. Ct App. 2003). Additionally, we
allow pro se litigants some latitude in preparing their briefs and endeavor to “give effect
to the substance, rather than the form or terminology,” of their court filings. Young, 130
S.W.3d at 63.

       On appeal, Ms. Sears argues that both the general sessions court and the circuit
court lacked subject matter jurisdiction to adjudicate this detainer action. Tennessee
Code Annotated section 16-15-501(d)(1) provides that the general sessions courts “shall
have unlimited original jurisdiction” to adjudicate “cases of forcible entry and detainer.”
See also Fletcher Bright Co. v. Darr, No. 03A01-9308-CV-00277, 1994 WL 71211, at *2
(Tenn. Ct. App. Mar. 9, 1994) (stating that Tenn. Code Ann. § 16-15-501(d)(1) gives the
general sessions courts unlimited jurisdiction in cases involving unlawful detainer).
Thus, the Tennessee General Assembly has conferred subject matter jurisdiction to
general sessions courts to adjudicate detainer actions. Additionally, the General
Assembly has conferred circuit courts with subject matter jurisdiction to adjudicate
appeals of decisions from general sessions courts in detainer actions. See Tenn. Code
Ann. § 27-5-108(a)(1) (providing that “[a]ny party may appeal from a decision of the
general sessions court to the circuit of the county within a period of ten (10) days on

                                            -3-
complying with this chapter”); see also Tenn. Code Ann. § 29-18-128 (stating that “[a]n
appeal will also lie in suits commenced before general sessions judges, under this chapter
[i.e., forcible entry and detainer], within the ten (10) days allowed by § 27-5-108”).

       In contradiction of the foregoing statutes that specifically confer subject matter
jurisdiction upon general sessions courts and circuit courts to adjudicate detainer actions
such as the one at bar, Ms. Sears contends that the general sessions court and the circuit
court lacked subject matter jurisdiction in this detainer action because it is related to the
chancery court’s decision discussed above. She argues that subject matter jurisdiction
vested solely in this court to hear any matters related to the chancery court’s decision
when she timely filed her notice of appeal in that case.

       Generally, the timely filing of a notice of appeal will divest a trial court of subject
matter jurisdiction and vest jurisdiction in the appellate court. Waters v. Ray, No.
M2006-01453-COA-R3-CV, 2008 WL 2557360, at *4 (Tenn. Ct. App. June 25, 2008).
The enforcement of judgments, however, is an exception to this principle. In accordance
with Tenn. R. Civ. P. 62, “judgments may continue to be enforced pending an appeal
unless a stay is ordered by the trial court.” Underwood v. Liberty Mut. Ins. Co., 782
S.W.2d 175, 177 (Tenn. 1989), overruled on other grounds by Bazner v. Am. States Ins.
Co., 820 S.W.2d 742 (Tenn. 1991); see also Clark v. Shoaf, 302 S.W.3d 849, 855 (Tenn.
Ct. App. 2008). Tennessee Rule of Civil Procedure 62.01 provides for an automatic 30-
day stay of a trial court’s judgment except in certain situations that are not applicable
here. If an appellant wants to prevent enforcement of a judgment pending appeal after
expiration of the automatic stay, he or she must obtain a stay by giving a bond. TENN. R.
CIV. P. 62.04; see also TENN. R. CIV. P. 62.05 (providing the bond requirements).

        The record on appeal shows that, following the expiration of the automatic stay of
the chancery court’s April 16, 2017 judgment, Ms. Sears failed to obtain a stay pending
appeal. Thus, the judgment became enforceable on May 15, 2017. It remained
enforceable when Mr. Bottorff sought to enforce the judgment on November 13, 2017, by
filing a detainer summons in the general sessions court and when Ms. Sears appealed to
the circuit court. In light of the foregoing, we conclude that the trial court had subject
matter jurisdiction to adjudicate this detainer action.

                                        CONCLUSION

        The judgment of the circuit court is affirmed, and this matter is remanded with
costs of appeal assessed against the appellant, Anne A. Sears, for which execution may
issue if necessary.


                                                   ________________________________
                                                   ANDY D. BENNETT, JUDGE

                                            -4-